UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CARL LEON SMALLS,

                                 Petitioner,
                                                                     19-CV-4220 (LLS)
                     -against-
                                                                   ORDER TO AMEND
 ROBERT MORTON,

                                 Respondent.

LOUIS L. STANTON, United States District Judge:

        Plaintiff, currently incarcerated in Downstate Correctional Facility, brings this pro se

petition for a writ of habeas corpus under 28 U.S.C. § 2254. By order dated June 17, 2019, the

Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma

pauperis (“IFP”). 1 For the reasons set forth below, the Court grants Plaintiff leave to file an

amended petition within sixty days of the date of this order.

                                     STANDARD OF REVIEW

        The Court may entertain a petition for a writ of habeas corpus on “behalf of a person in

custody pursuant to the judgment of a State court only on the ground that he is custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). Under

Rule 4 of the Rules Governing § 2254 Cases, the Court has the authority to review and dismiss a

§ 2254 petition without ordering a responsive pleading from the state “[i]f it plainly appears from

the petition and any attached exhibits that the petitioner is not entitled to relief in the district

court.” Rules Governing § 2254 Cases, Rule 4; see Acosta v. Nunez, 221 F.3d 117, 123 (2d Cir.

2000). The Court is obliged to construe pro se pleadings liberally and interpret them “to raise the



        1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
strongest arguments they suggest.” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d

Cir. 2006) (citations omitted) (emphasis in original); see Green v. United States, 260 F.3d 78, 83

(2d Cir. 2001). Nevertheless, a pro se litigant is not exempt “from compliance with relevant rules

of procedural and substantive law.” Tragath v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983).

                                         BACKGROUND

       On June 22, 2016, the New York Supreme Court, New York County, convicted Petitioner

on his plea of guilty to conspiracy in the fourth degree and criminal sale of a firearm in the first

degree and sentenced him to 15 years’ incarceration. Petitioner filed this petition for a writ of

habeas corpus under 28 U.S.C. § 2254 seeking modification of his sentence. His sole ground for

relief is that the sentence imposed by the court is excessive. He states: “The court should

[r]educe Carl Smalls’s 15-year sentence for this [f]irst-time offense in light of his young age,

strong family ties, employment history, expressions of [r]emorse, and the [d]isproportionately

lesser sentences imposed on his co-[d]efendants.” (Pet. at 5.) Petitioner raised this ground on

direct appeal. See People v. Smalls, 90 N.Y.S.3d 529 (Mem) (App. Div. 1st Dep’t Jan. 24, 2019),

leave to appeal denied, 33 N.Y.3d 954 (N.Y. Mar. 18, 2019). He did not file a post-conviction

petition or motion in the state court.

                                           DISCUSSION

       A petitioner in custody pursuant to a state court judgment may seek a writ of habeas

corpus under § 2254 “only on the ground that he is in custody in violation of the Constitution or

laws or treaties of the United States.” 28 U.S.C. § 2254(a). Rule 2(c) of the Rules Governing

§ 2254 Cases requires a petition to specify all of a petitioner’s available grounds for relief,

setting forth the facts supporting each of the specified grounds and stating the relief requested. A

petition for federal habeas corpus relief must permit the Court and the respondent to comprehend




                                                  2
both the petitioner’s grounds for relief and the underlying facts and legal theory supporting each

ground so that the issues presented in the petition may be adjudicated.

         The current petition does not conform to Rule 2(c)’s requirements. Petitioner’s ground for

challenging his sentence does not raise a constitutional issue. A challenge to the term of a

sentence is not a violation of the Eighth Amendment if the sentence falls within the statutory

range. Mason v. Duncan, No. 02-CV-5729 (KMW) (RLE), 2011 WL 2519212, at *6 (S.D.N.Y.

Mar. 18, 2011), report and recommendation adopted, 2011 WL 2518964 (S.D.N.Y. June 23,

2011); see also White v. Keane, 969 F.2d 1381, 1383 (2d Cir. 1992) (“No federal constitutional

issue is presented where, as here, the sentence is within the range prescribed by state law.”).

Unless a trial court arbitrarily sentences a defendant excessively, a habeas corpus petitioner

generally cannot collaterally challenge a statutorily authorized sentence. See, e.g., Mason, 2011

WL 2519212, at *7 (“The Eighth Amendment does not require strict proportionality between

crime and sentence, but rather forbids only extreme sentences that are grossly disproportionate to

the crime.”) (citing United States v. Bullock, 550 F.3d 247, 252 (2d Cir. 2008)). Because

Petitioner was sentenced to a period of incarceration of 15 years, which is within the statutory

range for criminal sale of a firearm in the first degree, a Class B felony, see N.Y. Penal Law

§§ 265.13, 70.00(2)(b), his claim of an excessive sentence does not raise a federal constitutional

issue.

                                       LEAVE TO AMEND

         Considering Petitioner’s pro se status, the Court grants Petitioner leave to amend his

petition within sixty days of the date of this order. In the amended petition, Petitioner must set

forth facts concerning his federal constitutional grounds for relief and clearly describe the ruling

or decision that he seeks to challenge and state why that ruling or decision is unlawful. He must

also explain what steps, if any, he has taken to exhaust the available remedies, or describe how


                                                  3
the available remedies were inadequate to challenge the decision or order at issue. See Gonzalez

v. Perrill, 919 F.2d 1, 1 (2d Cir. 1990) (per curiam) (“It is well-settled that an appellant must

exhaust his administrative remedies before seeking habeas corpus relief in the federal courts.”).

See 28 U.S.C. § 2254(b)(1). Petitioner is advised that an amended petition completely replaces

the original petition.

                                             CONCLUSION

        The Clerk of Court is directed to assign this matter to my docket and to mail a copy of

this order to Petitioner. Petitioner is directed to file an amended petition that complies with the

standards set forth above. Plaintiff must submit the amended petition to this Court’s Pro Se

Intake Unit within sixty days of the date of this order, caption the document as “Amended

Petition,” and label the document with docket number 19-CV-4220 (LLS). An Amended Petition

Under 28 U.S.C. § 2254 form is attached to this order. Once submitted, the Court shall review

the amended petition for substantive sufficiency, and then, if proper, the Court will reassign the

case to a district judge in accordance with the procedures of the Clerk’s Office. If Petitioner fails

to comply with this order within the time allowed, and cannot show good cause to excuse such

failure, the Court will deny the petition.

        Because Petitioner has not at this time made a substantial showing of a denial of a

constitutional right, the Court will not issue a certificate of appealability. See 28 U.S.C. § 2253.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).




                                                  4
       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   July 18, 2019
          New York, New York

                                                              Louis L. Stanton
                                                                 U.S.D.J.




                                               5
2AO 241                                                                                                                                          Page 2
(Rev. 10/07)
                      AMENDED                                        ____________ Civ. ________________ (                                    )
                                       PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF
                                     HABEAS CORPUS BY A PERSON IN STATE CUSTODY

                     United States District Court                          District:

 Name (under which you were convicted):                                                                        Docket or Case No.:



 Place of Confinement :                                                                      Prisoner No.:



 Petitioner (include the name under which you were convicted)              Respondent (authorized person having custody of petitioner)

                                                                      v.



 The Attorney General of the State of



                                                                   PETITION



 1.            (a) Name and location of court that entered the judgment of conviction you are challenging:




               (b) Criminal docket or case number (if you know):

 2.            (a) Date of the judgment of conviction (if you know):

               (b) Date of sentencing:

 3.            Length of sentence:

 4.            In this case, were you convicted on more than one count or of more than one crime?                       u Yes            u        No

 5.            Identify all crimes of which you were convicted and sentenced in this case:




 6.            (a) What was your plea? (Check one)

                                         u (1)        Not guilty           u      (3)        Nolo contendere (no contest)

                                         u (2)        Guilty               u      (4)        Insanity plea
2AO 241                                                                                                                             Page 3
(Rev. 10/07)

               (b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

               you plead guilty to and what did you plead not guilty to?




               (c) If you went to trial, what kind of trial did you have? (Check one)

                        u     Jury      u Judge only
 7.            Did you testify at a pretrial hearing, trial, or a post-trial hearing?

                        u     Yes       u No
 8.            Did you appeal from the judgment of conviction?

                        u     Yes       u No
 9.            If you did appeal, answer the following:

               (a) Name of court:

               (b) Docket or case number (if you know):

               (c) Result:

               (d) Date of result (if you know):

               (e) Citation to the case (if you know):

               (f) Grounds raised:




               (g) Did you seek further review by a higher state court?           u Yes    u No
                        If yes, answer the following:

                        (1) Name of court:

                        (2) Docket or case number (if you know):

                        (3) Result:



                        (4) Date of result (if you know):
2AO 241                                                                                                                         Page 4
(Rev. 10/07)

                        (5) Citation to the case (if you know):

                        (6) Grounds raised:




               (h) Did you file a petition for certiorari in the United States Supreme Court?          u Yes         u    No

                        If yes, answer the following:

                        (1) Docket or case number (if you know):

                        (2) Result:



                        (3) Date of result (if you know):

                        (4) Citation to the case (if you know):

 10.           Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions

               concerning this judgment of conviction in any state court?              u Yes           u No
 11.           If your answer to Question 10 was "Yes," give the following information:

               (a)      (1) Name of court:

                        (2) Docket or case number (if you know):

                        (3) Date of filing (if you know):

                        (4) Nature of the proceeding:

                        (5) Grounds raised:




                        (6) Did you receive a hearing where evidence was given on your petition, application, or motion?

                        u    Yes      u No
                        (7) Result:

                        (8) Date of result (if you know):
2AO 241                                                                                                                    Page 5
(Rev. 10/07)

               (b) If you filed any second petition, application, or motion, give the same information:

                        (1) Name of court:

                        (2) Docket or case number (if you know):

                        (3) Date of filing (if you know):

                        (4) Nature of the proceeding:

                        (5) Grounds raised:




                        (6) Did you receive a hearing where evidence was given on your petition, application, or motion?

                        u    Yes       u No
                        (7) Result:

                        (8) Date of result (if you know):

               (c) If you filed any third petition, application, or motion, give the same information:

                        (1) Name of court:

                        (2) Docket or case number (if you know):

                        (3) Date of filing (if you know):

                        (4) Nature of the proceeding:

                        (5) Grounds raised:
2AO 241                                                                                                                          Page 6
(Rev. 10/07)

                        (6) Did you receive a hearing where evidence was given on your petition, application, or motion?

                        u    Yes       u No
                        (7) Result:

                        (8) Date of result (if you know):

               (d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,

               or motion?

                        (1) First petition:     u Yes          u No
                        (2) Second petition:    u Yes          u No
                        (3) Third petition:     u Yes          u No
               (e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:




 12.           For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
               laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
               supporting each ground.

               CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available state-court
               remedies on each ground on which you request action by the federal court. Also, if you fail to set forth all the
               grounds in this petition, you may be barred from presenting additional grounds at a later date.

 GROUND ONE:



 (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):




 (b) If you did not exhaust your state remedies on Ground One, explain why:
2AO 241                                                                                                                              Page 7
(Rev. 10/07)

 (c)           Direct Appeal of Ground One:

               (1) If you appealed from the judgment of conviction, did you raise this issue?            u Yes        u      No

               (2) If you did not raise this issue in your direct appeal, explain why:




 (d) Post-Conviction Proceedings:

               (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

                        u     Yes      u No
               (2) If your answer to Question (d)(1) is "Yes," state:

               Type of motion or petition:

               Name and location of the court where the motion or petition was filed:



               Docket or case number (if you know):

               Date of the court's decision:

               Result (attach a copy of the court's opinion or order, if available):




               (3) Did you receive a hearing on your motion or petition?                                 u Yes        u      No

               (4) Did you appeal from the denial of your motion or petition?                            u Yes        u      No

               (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?   u Yes        u      No

               (6) If your answer to Question (d)(4) is "Yes," state:

               Name and location of the court where the appeal was filed:



               Docket or case number (if you know):

               Date of the court's decision:

               Result (attach a copy of the court's opinion or order, if available):




               (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:
2AO 241                                                                                                                              Page 8
(Rev. 10/07)

 (e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

 used to exhaust your state remedies on Ground One:




 GROUND TWO:



 (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):




 (b) If you did not exhaust your state remedies on Ground Two, explain why:




 (c)           Direct Appeal of Ground Two:

               (1) If you appealed from the judgment of conviction, did you raise this issue?           u Yes         u     No

               (2) If you did not raise this issue in your direct appeal, explain why:




 (d)           Post-Conviction Proceedings:

               (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

                        u     Yes      u No
               (2) If your answer to Question (d)(1) is "Yes," state:

               Type of motion or petition:

               Name and location of the court where the motion or petition was filed:



               Docket or case number (if you know):

               Date of the court's decision:
2AO 241                                                                                                                           Page 9
(Rev. 10/07)

               Result (attach a copy of the court's opinion or order, if available):




               (3) Did you receive a hearing on your motion or petition?                                 u Yes       u       No

               (4) Did you appeal from the denial of your motion or petition?                            u Yes       u       No

               (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?   u Yes      u        No

               (6) If your answer to Question (d)(4) is "Yes," state:

               Name and location of the court where the appeal was filed:



               Docket or case number (if you know):

               Date of the court's decision:

               Result (attach a copy of the court's opinion or order, if available):




               (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:




 (e)           Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you :

               have used to exhaust your state remedies on Ground Two




 GROUND THREE:



 (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
2AO 241                                                                                                                          Page 10
(Rev. 10/07)

 (b) If you did not exhaust your state remedies on Ground Three, explain why?




 (c)           Direct Appeal of Ground Three:

               (1) If you appealed from the judgment of conviction, did you raise this issue?            u Yes        u No
               (2) If you did not raise this issue in your direct appeal, explain why:




 (d)           Post-Conviction Proceedings:

               (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

                        u     Yes      u No
               (2) If your answer to Question (d)(1) is "Yes," state:

               Type of motion or petition:

               Name and location of the court where the motion or petition was filed:



               Docket or case number (if you know):

               Date of the court's decision:

               Result (attach a copy of the court's opinion or order, if available):




               (3) Did you receive a hearing on your motion or petition?                                 u Yes        u No
               (4) Did you appeal from the denial of your motion or petition?                            u Yes        u No
               (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?   u Yes        u No
               (6) If your answer to Question (d)(4) is "Yes," state:

               Name and location of the court where the appeal was filed:



               Docket or case number (if you know):

               Date of the court's decision:

               Result (attach a copy of the court's opinion or order, if available):
2AO 241                                                                                                                          Page 11
(Rev. 10/07)

               (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:




 (e)           Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

               have used to exhaust your state remedies on Ground Three:




 GROUND FOUR:



 (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):




 (b) If you did not exhaust your state remedies on Ground Four, explain why:




 (c)           Direct Appeal of Ground Four:

               (1) If you appealed from the judgment of conviction, did you raise this issue?           u Yes         u No
               (2) If you did not raise this issue in your direct appeal, explain why:



 (d)           Post-Conviction Proceedings:

               (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

                        u     Yes      u No
               (2) If your answer to Question (d)(1) is "Yes," state:

               Type of motion or petition:
2AO 241                                                                                                                      Page 12
(Rev. 10/07)

               Name and location of the court where the motion or petition was filed:



               Docket or case number (if you know):

               Date of the court's decision:

               Result (attach a copy of the court's opinion or order, if available):




               (3) Did you receive a hearing on your motion or petition?                                 u Yes       u No
               (4) Did you appeal from the denial of your motion or petition?                            u Yes       u No
               (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?   u Yes      u No
               (6) If your answer to Question (d)(4) is "Yes," state:

               Name and location of the court where the appeal was filed:



               Docket or case number (if you know):

               Date of the court's decision:

               Result (attach a copy of the court's opinion or order, if available):




               (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:




 (e)           Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

               have used to exhaust your state remedies on Ground Four:
2AO 241                                                                                                                            Page 13
(Rev. 10/07)

 13.           Please answer these additional questions about the petition you are filing:

               (a)       Have all grounds for relief that you have raised in this petition been presented to the highest state court

                         having jurisdiction?    u Yes          u No
                         If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

                         presenting them:




               (b)       Is there any ground in this petition that has not been presented in some state or federal court? If so,

                         ground or grounds have not been presented, and state your reasons for not presenting them:




 14.           Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction

               that you challenge in this petition?           u Yes      u No
               If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues

               raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

               of any court opinion or order, if available.




 15.           Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for

               the judgment you are challenging?              u Yes      u No
               If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the

               raised.
2AO 241                                                                                                                         Page 14
(Rev. 10/07)

 16.           Give the name and address, if you know, of each attorney who represented you in the following stages of the

               judgment you are challenging:

               (a) At preliminary hearing:



               (b) At arraignment and plea:



               (c) At trial:



               (d) At sentencing:



               (e) On appeal:



               (f) In any post-conviction proceeding:



               (g) On appeal from any ruling against you in a post-conviction proceeding:




 17.           Do you have any future sentence to serve after you complete the sentence for the judgment that you are

               challenging?            u Yes         u      No

               (a) If so, give name and location of court that imposed the other sentence you will serve in the future:




               (b) Give the date the other sentence was imposed:

               (c) Give the length of the other sentence:

               (d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the

               future?                 u Yes         u      No

 18.           TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

               why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*
2AO 241                                                                                                                     Page 15
(Rev. 10/07)




 * The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C.           § 2244(d) provides in

 part that:

               (1)   A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
                     custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

                     (A)      the date on which the judgment became final by the conclusion of direct review or the expiration
                              of the time for seeking such review;

                     (B)      the date on which the impediment to filing an application created by State action in violation of
                              the Constitution or laws of the United States is removed, if the applicant was prevented from
                              filing by such state action;

                     (C)      the date on which the constitutional right asserted was initially recognized by the Supreme
                              Court, if the right has been newly recognized by the Supreme Court and made retroactively
                              applicable to cases on collateral review; or

                     (D)      the date on which the factual predicate of the claim or claims presented could have been
                              discovered through the exercise of due diligence.
2AO 241                                                                                                                         Page 16
(Rev. 10/07)

               (2)   The time during which a properly filed application for State post-conviction or other collateral review
                     with respect to the pertinent judgment or claim is pending shall not be counted toward any period of
                     limitation under this subsection.

 Therefore, petitioner asks that the Court grant the following relief:




 or any other relief to which petitioner may be entitled.




                                                                          Signature of Attorney (if any)




 I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for

 Writ of Habeas Corpus was placed in the prison mailing system on                                       (month, date, year).




 Executed (signed) on                                   (date).




                                                                              Signature of Petitioner

 If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.
